DETAILED ACTION
Response to Amendment
	In response to amendment filed on 2/16/2021, claims 1- 3, 9- 11, 16- 19 are amended, claims 7-8, 14-15, 20-21 were withdrawn, claims 1- 6, 9- 13 and 16- 19 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 2/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Examiner states that due to unavailability of English version of previously cited reference Lee’s priority documents (10-2016-0047216/0107022); examiner is unable to verify the support. But regardless applicant has amended all independent claims hence examiner believes that the scope has been changed. Examiner has considered new references. Further examiner is agreed with an applicant specifically regarding claims 3, 6, 11, 13 and 18 about priority date; hence examiner has considered new reference in place of Wafta reference.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 4, 9- 10, 16- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (US Pub. No. 2018/0270712 A1) in view of Baek et al. (US Pub. No. 20180199279 A1).

	Regarding claim 1, Faccin teaches a method of facilitating network slicing operation in a wireless communication network (see Abstract), comprising
	Receiving, at a network slice selection function in a communication network, a network slice instance request of a configured slice specific network slice selection assistance information that is presently configured for a user device, a subscribed slice specific network slice selection assistance information for which the user device has subscribed, and an identity of a registration area that the user device is associated with; determining, by the network slice selection function, a set of core network slice instances and a final corresponding set of slice specific network slice selection assistance information (see [0010]… method for wireless communication by a core network entity (i.e. having functionality of network slice selection function). The method generally includes receiving a request for a user equipment (UE) to connect to a set of network slices…; now refer to [0099].. a UE may be configured with a list, which may be referred to as a Network Slice Selection Assistance Information (NSSAI), of slices supported. Each slice may be identified by a Single NSSAI (S-NSSAI), containing a slice/service type and a slice differentiator. When the UE provides an NSSAI to the network to indicate to which slices the UE wishes to connect……; now refer to [0100] Depending on the types of services to which the UE requires access, the network may select S-NSSAIs (i.e. final set of slice specific network slice selection assistance information), from S-NSSAIs supported by the network (i.e. a set of core network slice instances), based on a subscription of the UE and network policies that the network will support for the UE. The network may then select an AMF with which to support the UE, based on the selected S-NSSAIs. Some S-NSSAIs configured in the UE may be required by the UE, depending on the type of connectivity required by the UE, i.e., based on the UE subscription.);
	Transmitting, by the network slice selection function and in response to the network slice instance request, the final corresponding set of slice specific network slice selection assistance information (see [0129] …if a UE receives a response to a request for network slices (e.g., as in block 804 of FIG. 8) that indicates that some of the S-NSSAIs requested by the UE are not allowed by a current serving network of the UE, then the UE may determine whether to accept the allowed S-NSSAIs (i.e. final set of slice specific network slice selection assistance information  and remain connected with the current serving network…) .

	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Beak with the teachings of Faccin to make system more effective. Having a mechanism wherein receiving an identity of a registration area that the user device is associated with; greater way resources can be utilized/managed in order to carry out efficient communication in the communication system.

	Regarding claim 2, Faccin in view of Baek teaches as per claim 1, wherein the network slice request is received from a serving access and mobility function of the user device, the method further including: identifying, a new serving mobility function for the user device; Faccin UE has a functionality of a serving access and mobility function; see [0010]; but Faccin is silent about identifying, a new serving mobility function for the user device; however Beak states in [0022- 0023] about identifying, a new serving mobility function for the user device.

claim 4, Lee in view of Baek teaches as per claim 1, further including, storing, at the network slice selection function, a mapping between access and mobility functions and network slice instances available in the communication network; Baek see [0085]. 

	Regarding claim 9, Faccin teaches a communication apparatus comprising a processor configured to implement a method, comprising (see Abstract) following steps:
	Receiving, at a network slice selection function in a communication network, a network slice instance request of a configured slice specific network slice selection assistance information that is presently configured for a user device, a subscribed slice specific network slice selection assistance information for which the user device has subscribed, and an identity of a registration area that the user device is associated with; determining, by the network slice selection function, a set of core network slice instances and a final corresponding set of slice specific network slice selection assistance information (see [0010]… method for wireless communication by a core network entity (i.e. apparatus here having functionality of network slice selection function). The method generally includes receiving a request for a user equipment (UE) to connect to a set of network slices…; now refer to [0099].. a UE may be configured with a list, which may be referred to as a Network Slice Selection Assistance Information (NSSAI), of slices supported. Each slice may be identified by a Single NSSAI (S-NSSAI), containing a slice/service type and a slice differentiator. When the UE provides an NSSAI to the network to indicate to which slices the UE wishes to types of services to which the UE requires access, the network may select S-NSSAIs (i.e. final set of slice specific network slice selection assistance information), from S-NSSAIs supported by the network (i.e. a set of core network slice instances), based on a subscription of the UE and network policies that the network will support for the UE. The network may then select an AMF with which to support the UE, based on the selected S-NSSAIs. Some S-NSSAIs configured in the UE may be required by the UE, depending on the type of connectivity required by the UE, i.e., based on the UE subscription.);
	Transmitting, by the network slice selection function and in response to the network slice instance request, the final corresponding set of slice specific network slice selection assistance information (see [0129] …if a UE receives a response to a request for network slices (e.g., as in block 804 of FIG. 8) that indicates that some of the S-NSSAIs requested by the UE are not allowed by a current serving network of the UE, then the UE may determine whether to accept the allowed S-NSSAIs (i.e. final set of slice specific network slice selection assistance information  and remain connected with the current serving network…) .
	But Faccin is silent regards to explicitly state about receiving identity of a registration area that the user device is associated with; however Baek states in [0102] in context with [0100- 0101] about UE 1301 transmits the routing information generated in step 1316 to the N3IWF 1302 together with the registration request message…. The registration request message may include the temporary UE ID received through the 3GPP access, and may also include an indication to indicate that the temporary UE ID 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Beak with the teachings of Faccin to make system more effective. Having a mechanism wherein receiving an identity of a registration area that the user device is associated with; greater way resources can be utilized/managed in order to carry out efficient communication in the communication system.

	Regarding claim 10, Faccin in view of Baek teaches as per claim 9, wherein the network slice request is received from a serving access and mobility function of the user device, the method further including: identifying, a new serving mobility function for the user device; Faccin UE has a functionality of a serving access and mobility function; see [0010]; but Faccin is silent about identifying, a new serving mobility function for the user device; however Beak states in [0022- 0023] about identifying, a new serving mobility function for the user device.

	Regarding claim 16, Faccin teaches a a computer program product comprising a computer readable memory having code stored thereupon, the code, when executed, causing a processor to implement a method of facilitating network slicing operation in a wireless communication network, comprising (see Abstract), comprising
	Receiving, at a network slice selection function in a communication network, a network slice instance request of a configured slice specific network slice selection and an identity of a registration area that the user device is associated with; determining, by the network slice selection function, a set of core network slice instances and a final corresponding set of slice specific network slice selection assistance information (see [0010]… method for wireless communication by a core network entity (i.e. having functionality of network slice selection function). The method generally includes receiving a request for a user equipment (UE) to connect to a set of network slices…; now refer to [0099].. a UE may be configured with a list, which may be referred to as a Network Slice Selection Assistance Information (NSSAI), of slices supported. Each slice may be identified by a Single NSSAI (S-NSSAI), containing a slice/service type and a slice differentiator. When the UE provides an NSSAI to the network to indicate to which slices the UE wishes to connect……; now refer to [0100] Depending on the types of services to which the UE requires access, the network may select S-NSSAIs (i.e. final set of slice specific network slice selection assistance information), from S-NSSAIs supported by the network (i.e. a set of core network slice instances), based on a subscription of the UE and network policies that the network will support for the UE. The network may then select an AMF with which to support the UE, based on the selected S-NSSAIs. Some S-NSSAIs configured in the UE may be required by the UE, depending on the type of connectivity required by the UE, i.e., based on the UE subscription.);
	Transmitting, by the network slice selection function and in response to the network slice instance request, the final corresponding set of slice specific network slice (see [0129] …if a UE receives a response to a request for network slices (e.g., as in block 804 of FIG. 8) that indicates that some of the S-NSSAIs requested by the UE are not allowed by a current serving network of the UE, then the UE may determine whether to accept the allowed S-NSSAIs (i.e. final set of slice specific network slice selection assistance information  and remain connected with the current serving network…) .
	But Faccin is silent regards to explicitly state about receiving identity of a registration area that the user device is associated with; however Baek states in [0102] in context with [0100- 0101] about UE 1301 transmits the routing information generated in step 1316 to the N3IWF 1302 together with the registration request message…. The registration request message may include the temporary UE ID received through the 3GPP access, and may also include an indication to indicate that the temporary UE ID is allocated from the AMF currently accessed through the 3GPP access or that there is already registration via another access; see [0102].
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Beak with the teachings of Faccin to make system more effective. Having a mechanism wherein receiving an identity of a registration area that the user device is associated with; greater way resources can be utilized/managed in order to carry out efficient communication in the communication system.

	Regarding claim 17, Faccin in view of Baek teaches as per claim 16, wherein the network slice request is received from a serving access and mobility function of the user .

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (US Pub. No. 2018/0270712 A1) in view of Baek et al. (US Pub. No. 20180199279 A1) and in further view of SIVAVAKEESAR et al. (US Pub. No. 2019/0357131 A1), hereafter Siva.

	Regarding claim 3, Faccin in view of Baek teaches as per claim 1, but Faccin fails to state about identifying, a set of serving slice level repository functions that provide registration and discovery for the set of core network slice instances for the user device; however Siva states in [0072] Each UE 3 may provide respective network slice selection assistance information ( NSSAI) consisting of a set of parameters e.g., Network Slice Type ID, service type, and UE capabilities to the network (i.e. via the gNB 5) to allow selection of an appropriate set of RAN (e.g. base station(s) 5) and core network parts (e.g. appropriate core network functions 7) of the network slice instances ( NSIs) for that UE; further see Fig. 17- 19… FIG. 17 illustrates a possible arrangement of a number of possible slice specific core network functions and the 

	Regarding claim 11, Faccin in view of Baek teaches as per claim 9, but Faccin fails to state about identifying, a set of serving slice level repository functions that provide registration and discovery for the set of core network slice instances for the user device; however Siva states in [0072] Each UE 3 may provide respective network slice selection assistance information ( NSSAI) consisting of a set of parameters e.g., Network Slice Type ID, service type, and UE capabilities to the network (i.e. via the gNB 5) to allow selection of an appropriate set of RAN (e.g. base station(s) 5) and core network parts (e.g. appropriate core network functions 7) of the network slice instances ( NSIs) for that UE; further see Fig. 17- 19… FIG. 17 illustrates a possible arrangement of a number of possible slice specific core network functions and the 

	Regarding claim 18, Faccin in view of Baek teaches as per claim 6, but Faccin fails to state about identifying, a set of serving slice level repository functions that provide registration and discovery for the set of core network slice instances for the user device; however Siva states in [0072] Each UE 3 may provide respective network slice selection assistance information ( NSSAI) consisting of a set of parameters e.g., Network Slice Type ID, service type, and UE capabilities to the network (i.e. via the gNB 5) to allow selection of an appropriate set of RAN (e.g. base station(s) 5) and core network parts (e.g. appropriate core network functions 7) of the network slice instances ( NSIs) for that UE; further see Fig. 17- 19… FIG. 17 illustrates a possible arrangement of a number of possible slice specific core network functions and the .

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (US Pub. No. 2018/0270712 A1) in view of Baek et al. (US Pub. No. 20180199279 A1) and in further view of Watfa et al. (US Pub. No. 2019/0223093 A1).

	Regarding claim 5, Faccin in view of Siva teaches as per claim 1, but Faccin fails to state about wherein the network slice selection function is implemented as a logically separate network function in the communication network, and wherein the network slice selection function communicates with other entities in the communication network using a pre-defined interface; however Watfa states in [0085] about example of a network slice architecture. In this example architecture, an NSSF function is shown as a logical function that is independent of a RAN or a CCNF (e.g., an AMF). Such an NSSF may be referred to herein as a slice selection function or SSF, for example. Using the example architecture of FIG. 3, a network slice may be configured to include (e.g., as a concatenation of) a RAN, a CCNF and one or more CNS's. A WTRU may be configured to receive services (e.g., simultaneously) from one or more network slices. In such scenarios, the WTRU may be capable of communicating with the RAN, the CCNF, and the multiple network slices; further see [0107].. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Watfa with the teachings of Faccin in view of Siva to make system more effective. Having a mechanism wherein the network slice selection function is implemented as a logically separate network function in the communication network, and wherein the network slice selection function communicates with other entities in the communication network using a pre-defined interface; greater way resources can be utilized/managed in the communication system.

	Regarding claim 12, Faccin in view of Siva teaches as per claim 9, but Faccin fails to state about wherein the network slice selection function is implemented as a logically separate network function in the communication network, and wherein the network slice selection function communicates with other entities in the communication network using a pre-defined interface; however Watfa states in [0085] about example of a network slice architecture. In this example architecture, an NSSF function is shown as a logical function that is independent of a RAN or a CCNF (e.g., an AMF). Such an NSSF may be referred to herein as a slice selection function or SSF, for example. 

	Regarding claim 19, Faccin in view of Siva teaches as per claim 16, but Faccin fails to state about wherein the network slice selection function as a logically separate network function in the communication network, and wherein the network slice selection function communicates with other entities in the communication network using a pre-defined interface; however Watfa states in [0085] about example of a network slice architecture. In this example architecture, an NSSF function is shown as a logical function that is independent of a RAN or a CCNF (e.g., an AMF). Such an NSSF may be referred to herein as a slice selection function or SSF, for example. Using the example architecture of FIG. 3, a network slice may be configured to include (e.g., as a concatenation of) a RAN, a CCNF and one or more CNS's. A WTRU may be configured to receive services (e.g., simultaneously) from one or more network slices. In such scenarios, the WTRU may be capable of communicating with the RAN, the CCNF, and the multiple network slices; further see [0107].. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Watfa with the teachings of Faccin in view of Siva to make system more effective. Having a mechanism wherein the network slice selection function is implemented as a logically separate network function in the communication network, and wherein the network slice selection function communicates with other entities in the communication network using a pre-defined interface; greater way resources can be utilized/managed in the communication system.

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (US Pub. No. 2018/0270712 A1) in view of Baek et al. (US Pub. No. 20180199279 A1) and in further view of Sillanpaa (US Pub. No. 2019/0373520 A1); hereafter Anna.

	Regarding claim 6, Faccin in view of Baek teaches as per claim 1, but Faccin fails to state about wherein the network slice selection function is implemented by logically partitioning a network repository function into a first level operating above slice-partitioned into three types of network functions (NFs). First, the slice selection function (SSF) 1502 may be used to handle a UE's initial attach request and new session establishment request by, for example, selecting an appropriate slice for the UE based on the UE's subscription information, UE usage type, service type, and UE capabilities. As shown in FIG. 15, the SSF 1502 may not be specific to a particular network slice; now refer to [0130] Second, the common CP NF 1508 (and, as shown in FIG. 15, 1508A) involves the control plane entry function (which may at least include the MM function, AU function, and NAS proxy function, for example). Example implementations of network portion 1500 contemplate that the common control plane is shared amongst different slices; further see [0131- 0134] Third, and as shown in each of slices 1510, 1512, and 1514, there are slice-specific CP NFs associated with each slice (as shown as blocks 1510A, 1512A, and 1514A), which are located on the non-shared slice portions, and may be involved, for example, with SM NF. As shown in FIG. 15, some example implementations contemplate arranges wherein there is no direct interface from RAN 1506 to the slice-specific CP NFs. Moreover, while some example implementations (such as the one depicted in FIG. 15, do not contain a direct interface between the slice-specific CP NFs and the subscriber repository 1504, some example implementations may include one or more such direct interfaces; see [0132].


	Regarding claim 13, Faccin in view of Baek teaches as per claim 9, but Faccin fails to state about wherein the network slice selection function is implemented by logically partitioning a network repository function into a first level operating above slice-level and configured to perform network level discovery and selection and a second level operating at slice-level and configured to perform slice level discover and selection; however Anna states in [0129] about  …. along with a subscriber repository function 1504, the control plane of a NextGen core may be partitioned into three types of network functions (NFs). First, the slice selection function (SSF) 1502 may be used to handle a UE's initial attach request and new session establishment request by, for example, selecting an appropriate slice for the UE based on the UE's subscription information, UE usage type, service type, and UE capabilities. As shown in FIG. 15, the SSF 1502 may not be specific to a particular network slice; now refer to [0130] Second, the common CP NF 1508 (and, as shown in FIG. 15, 1508A) involves the control plane entry function (which may at least include the MM function, AU function, and NAS proxy function, for example). Example implementations of network portion 1500 contemplate that the common control plane is shared amongst different slices; further see [0131- 0134] Third, and as shown in each of slices 1510, 1512, and 1514, there are slice-specific CP NFs associated with each slice (as shown as blocks 1510A, 1512A, and 1514A), which are located on the non-shared slice portions, and may be involved, for example, with SM NF. As shown in FIG. 15, some example implementations contemplate arranges wherein there is no direct interface from RAN 1506 to the slice-specific CP NFs. Moreover, while some example implementations (such as the one depicted in FIG. 15, do not contain a direct interface between the slice-specific CP NFs and the subscriber repository 1504, some example implementations may include one or more such direct interfaces; see [0132].
 	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Anna with the teachings of Faccin in view of Baek to make system more effective. Having a mechanism wherein the network slice selection function is implemented by logically partitioning a network repository function into a first level operating above slice-level and configured to perform network level discovery and selection and a second level operating at slice-level and configured to perform slice level discover and selection; greater way resources can be utilized/managed in the communication system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468